Proceeding pursuant to article 78 of the CPLR to annul respondents’ determination, made September 24, 1970, after a hearing, which dismissed petitioner from his position as teacher in Central School District No. 5 of the Town of Smithtown. Determination modified, on the law, by reducing the penalty from one of dismissal to a suspension for the period commencing September 24, 1970 and ending on the date of the order to be entered hereon. As so modified, determination confirmed, without costs. Under all the circumstances, we find that the penalty of dismissal imposed by respondents was excessive and an abuse of discretion. Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.